Case 20-41308          Doc 799       Filed 12/14/20 Entered 12/14/20 15:48:45                      Main Document
                                                 Pg 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  In re:                                                  )    Chapter 11
                                                          )
  FORESIGHT ENERGY LP, et al.,                            )    Case No. 20-41308-659
                                                          )
                             Debtors.                     )    (Jointly Administered)
                                                          )
                                                          )
                                                          )
                                                          )

                     NOTICE OF WITHDRAWAL OF APPEARANCE
                AND REQUEST FOR REMOVAL FROM SERVICE OF PAPERS

 TO THE HONORABLE COURT, CLERK AND PARTIES:

           PLEASE TAKE NOTICE that the undersigned counsel hereby withdraws his appearance

 for James Gass, Shawn Rorer, and Ricky McDaniel in the above-captioned Chapter 11 cases. The

 undersigned further requests to be removed from all service lists in these cases, including all

 electronic service lists and the ECF notification system.

           WHEREFORE, the undersigned counsel respectfully requests to be removed from all service

 lists in these cases as stated above.


  1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Shores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
 (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
Case 20-41308      Doc 799     Filed 12/14/20 Entered 12/14/20 15:48:45           Main Document
                                           Pg 2 of 2

 Dated: December 14, 2020
 St. Louis, Missouri
                                              Respectfully submitted,

                                              CAPES SOKOL GOODMAN & SARACHAN, P.C.

                                                      /s/ R. Thomas Avery
                                                      R. Thomas Avery, #45340MO
                                                      Andrew W. Blackwell #64734MO
                                                      8182 Maryland Ave, Fifteenth Floor
                                                      Saint Louis, Missouri 63105
                                                      (314) 721-7701 (telephone)
                                                      (314) 721-0554 (facsimile)
                                                      avery@capessokol.com
                                                      blackwell@capessokol.com


                                 CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing was served
 electronically this 14th day of December, 2020, via CM/ECF to all persons receiving notice
 through that system. The undersigned further certifies that a true and correct copy of the
 foregoing was served this 14th day of December, 2020, on all parties on the Debtors’ most recent
 Master Service List (a) by email, where email addresses are provided and (b) by the United
 States Postal Service, postage fully prepaid, in the event of the most recent Master Service List
 does not include an email address.


                                                      /s/ R. Thomas Avery




                                                -2-
